GH Capital, Inc.

 

March 3, 2017

Dear Wolfgang:

On behalf of the Board of Directors (the "Board") and the shareholders of GH
Capital, Inc. (the "Company"), we are pleased to inform you that it is the
intention of retain you as Chairman of the Board of Director of the Company for
the next 12 months, to automatically renew, unless otherwise authorized by the
consent of the shareholders.

As you are aware, the Company is a Florida corporation and therefore your rights
and duties as a Board member of the Company are prescribed by Florida law, our
charter documents as well as by the policies established by our Board from time
to time. Your duties and responsibilities will be commensurate of those of a
director of a publicly traded company. In addition, you may also be requested to
serve as a director of one or more of our subsidiaries in which case you may be
subject to other laws while serving in such a capacity.

From time to time, our Board may establish certain other committees to which it
may delegate certain duties. You will be appointed by the Board to serve on at
least one committee (initially, the Audit Committee). In addition to committee
meetings, which shall be convened as needed, our Board meetings are generally
held quarterly at the Company’s offices in Santa Clara, California. We would
hope that your schedule would permit you to attend all of the meetings of the
Board and any committees of which you are a member. In addition, from time to
time, there may be telephonic meetings to address special matters.

It is expected that during the term of your Board membership with the Company
you will not engage in any other employment, occupation, consulting or other
business activity that competes with the business in which the Company is now
involved in or becomes involved in during the term of your service to the
Company, nor will you engage in any other activities that conflict with your
obligations to the Company.

 

For your services to Company, you will be compensated an initial sum of shares
equal to fifteen million (15,000,000) shares at .15 per share of the Company’s
capital stock, pursuant to Section 2.14 of the Bylaws of the Company and
resolutions of the Board.

 

The payment of compensation to Board members is subject to many restrictions
under applicable law, and as such, you should be aware that the compensation set
forth above is subject to such future changes and modifications as the Board or
its committees may deem necessary or appropriate. In addition, please note that
unless otherwise approved by our Board or required under applicable law,
directors of our subsidiaries shall not be entitled to any compensation.

 

Upon the expiration of your term, exactly 12 months from your acceptance of the
post, your position shall automatically renew unless otherwise consented by the
shareholders of the Company, or if you choose to resign prior to the expiration
of your term.

Please note that nothing in this letter or any agreement granting you equity
should be construed to interfere with or otherwise restrict in any way the
rights of the Company, its Board or stockholders from removing you from the
Board or any committee in accordance with the provisions of applicable law.
Furthermore, except as otherwise provided to other non-employee Board members 

 

 

GH Capital, Inc.

or required by law, the Company does not intend to afford you any rights as an
employee, including without limitation, the right to further employment or any
other benefits.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms by signing and dating both the enclosed duplicate and
original letter and returning them to me. By signing this letter, you also
represent that the execution and delivery of this agreement and the fulfillment
of the terms hereof will not require the consent of another person, constitute a
default under or conflict with any agreement or other instrument to which you
are bound or a party.

On behalf of the Company it gives us great pleasure to welcome you as a member
of our Board. We anticipate your leadership and experience shall make a key
contribution to our success at this critical time in our growth and development.

Yours very truly,

________________________

Carl Podeyn, Director

 

 

Acknowledged and agreed to on this ___ of February 2017.

________________________

Wolfgang Ruecker

 -2-